           Case 1:19-cv-03483-DAB Document 1 Filed 04/18/19 Page 1 of 23



                                 UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
D’ANGELICO GUITARS OF AMERICA LLC,

                                            Plaintiff,                   ECF Case
        vs.                                                              19-CV-3483

HIDESATO SHIINO, SHIN SUZUKI,
TAKAAKI MAEDA, STP VESTAX LLP,
D’ANGELICO GUITARS TRADITIONAL,
JANE or JOHN DOES 1-5, and
DANGELICOGUITARS-TRAD.COM

                                             Defendants.
---------------------------------------------------------------------X


                                        ORIGINAL COMPLAINT

    1. Plaintiff D’Angelico Guitars of America, LLC, (“D’Angelico”), by and through its

        undersigned attorneys, by this Complaint against Defendants Hidesato Shiino, Shin

        Suzuki (鈴木眞一郎), Takaaki Maeda (                                    ), and STP Vestax LLP (aka

        Stpvestax LLP), John or Jane Does 1-5 and dangelicoguitars-trad.com allege as follows:


                                           I. Nature of the Action

    2. D’Angelico is and always has been a New York guitar brand that originated in New York

        City in 1932. D’Angelico brings this civil action to obtain injunctive and monetary relief

        from Defendants’ cybersquatting, trademark infringement, trademark dilution, unfair

        competition and deceptive practices in violation of the Lanham Act, 15 U.S.C. §§ 1051 et

        seq. and from Defendants’ defamatory statements about D’Angelico.

    3. In summary, what we have here is a former factory middleman and his cohorts who

        wrongfully attempted to acquire rights in the D’Angelico brand and/or believe they have

        acquired rights to the D’Angelico brand. They have now decided to try to sell counterfeit


                                                         1
     Case 1:19-cv-03483-DAB Document 1 Filed 04/18/19 Page 2 of 23



   guitars into the USA and other countries where D’Angelico has trademark rights after it

   has spent millions of dollars building brand equity and consumer recognition. In an

   effort to trade on and exploit the enormous goodwill and public recognition which

   Plaintiff has developed in the its marks for, inter alia, guitars and the retail sales thereof,

   the Defendants are using the confusingly similar and/or identical marks on guitars and

   for retail sale of guitars worldwide, including within the United States and New York

   County, New York. By this action, D’Angelico seeks an injunction barring Defendants

   from infringing D’Angelico’s trademark and other rights under the Lanham Act, barring

   their false advertising, barring their unfair competitive acts and defamatory statements

   and monetary damages for Defendants’ violations.

4. In the alternative, should in personam jurisdiction fail against any one or more of

   Defendants Hidesato Shiino, Shin Suzuki, Takaaki Maeda, STP Vestax LLP, and John or

   Jane Does 1-5 who are the owner(s) of the domain name dangelicoguitars-trad.com,

   D’Angelico brings this action pursuant to 15 U.S.C. § 1125(d)(2)(A), as an in rem action

   against the domain name dangelicoguitars-trad.com. The registry (Verisign) of the

   domain name dangelicoguitars-trad.com (“Domain Name”) is located within this judicial

   district because Verisign is located within this judicial district.


                                      II. The Parties

5. D’Angelico is a New Jersey LLC with offices at 141 West 28th Street and is the successor

   in interest to a guitar business founded in 1932 by John D’Angelico. Over the years John

   D’Angelico’s guitars have become collector’s items and internationally famous for their

   unique sound. They have been and/or are exhibited at the Metropolitan Museum in New

   York and the Smithsonian. D’Angelico is headquartered in New York City with offices


                                              2
       Case 1:19-cv-03483-DAB Document 1 Filed 04/18/19 Page 3 of 23



     at 141 West 28th Street and builds guitars both in New York City and abroad. It sells its

     guitars internationally.


                                  D’Angelico’s Trademarks


6. D’Angelico owns all right title and interest in the intellectual property associated with its



     guitars, including the marks D’ANGELICO,                           and                      and

     the trade dress of its guitars (the “D’Angelico Marks and Trade Dress”). As evidence of

     these rights, D’Angelico maintains trademark registrations in many countries for its

     marks, including the United States. It actively sells D’Angelico guitars throughout the

     world and has invested millions of dollars building its brand and protecting the

     D’Angelico Marks. D’Angelico owns the following U.S. Trademark Registrations:

7. D’ANGELICO (U.S. Reg. No. 3,780,371) for musical instruments,



8.                       (U.S. Reg. No. 5,038,970) for, inter alia, guitars; electric guitars;

     electric bass guitars; acoustic guitars; acoustic basses; guitar strings; musical instruments;

     musical string instruments; strings, picks, and capos for musical instruments; electronic

     sound pickup for guitars and basses, sold as a component part of the guitars and basses,

     and



9.                   (U.S. Reg. No. 5,196,360) for, inter alia, guitars; electric guitars; electric

     bass guitars; acoustic guitars; acoustic basses; guitar strings; musical instruments;

     musical string instruments; strings and picks for musical instruments.



                                                3
     Case 1:19-cv-03483-DAB Document 1 Filed 04/18/19 Page 4 of 23



10. D’Angelico guitars embody unique and distinctive trade dress as shown in Exhibit C and

   composed of one or more of the D’Angelico headstock, D’Angelico headstock emblems,

   D’Angelico tailpiece, and D’Angelico stairstep pickguards. Several of these features are

   registered as trademarks in the United States and other countries.

                                   The Defendants:

11. Hidesato Shiino is a citizen of Japan, having an address at 3-30-15 Sakuragaoka,

   Setagya-ku, Tokyo, 156-0054 Japan and an address at 2-01 Fuantasia Ohgimachiya

   Iruma-shi, Saitama 358-0022 Japan. Mr. Shiino works in the music business, and is

   presently the owner and an executive of STP Vestax LLP (“Vestax II”). He has in the

   past served as an intermediary or middleman who sourced and/or managed

   manufacturing of D’Angelico branded guitars made at the Terada factory in Japan on

   behalf of D’Angelico. He was first a licensee to the most recent prior D’Angelico brand

   owner, G.H.S. Corp. (“GHS”), until termination by GHS Strings and a supplier of

   Terrada factory built guitars to D’Angelico.

12. Shin Suzuki is a citizen of Japan, having an address at 3-30-15 Sakuragaoka, Setagya-ku,

   Tokyo, 156-0054 Japan who works in the music business and is a business partner of

   Hidesato Shiino and/or an executive employee of STP Vestax LLP.

13. Takaaki Maeda is a citizen of Japan, having an address at 3-30-15 Sakuragaoka,

   Setagya-ku, Tokyo, 156-0054 Japan who works in the music business and is a business

   partner of Hidesato Shiino and/or an executive employee of STP Vestax LLP.

14. STP Vestax LLP is a Japanese entity controlled by Hidesato Shiino and having offices at

   3-30-15 Sakuragaoka, Setagya-ku, Tokyo, 156-054 Japan, which sells musical equipment

   (mixers and other audio products) and guitars, including guitars bearing D’Angelico’s



                                            4
      Case 1:19-cv-03483-DAB Document 1 Filed 04/18/19 Page 5 of 23



   Marks and trade dress. Upon information and belief, it has exhibited mixers and other

   audio products at the Summer National Assoc. of Music Merchant’s Show at least in

   2016. https://www.namm.org/newsletters/namm-news/namm-news-march-2016. It has

   sold, offered for sale and imported guitars bearing D’Angelico’s Marks and trade dress

   into New York City, New York County and the United States at least in 2019.

15. D’Angelico Guitars Traditional is, upon information and belief, either a Japanese entity

   or a division of STP Vestax LLP, controlled by Hidesato Shiino and having offices at 3-

   30-15 Sakuragaoka, Setagya-ku, Tokyo, 156-054 Japan, which sells guitars, including

   guitars bearing D’Angelico’s Marks and trade dress. It has sold, offered for sale and

   imported guitars bearing D’Angelico’s Marks and trade dress into New York City, New

   York County and the United States at least in 2019.

16. Jane and John Does 1-5 are, upon information and belief, companies or individuals

   acting in concert with Defendants.

17. The domain name dangelicoguitars-trad.com pursuant to the Anti-Cybersquatting

   Protection Act, 15 U.S.C. § 1125(d)(2)(A).

                              III. Jurisdiction and Venue

18. This action for cybersquatting, trademark infringement, false advertising, unfair

   competition, deceptive practices and defamation arises under the Lanham Act, 15 U.S.C.

   §§ 1501 et seq. and New York State Law. This court has subject matter jurisdiction

   pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338(a), 1338(b) and 1367(a). This

   court has personal jurisdiction pursuant to 35 N.Y.C.P.L.R. § 302.

19. Venue is proper in this District under 28 U.S.C. §§ 1391(b) and 1391(d) because

   Defendants have committed acts of infringement and the other acts complained of in this



                                             5
     Case 1:19-cv-03483-DAB Document 1 Filed 04/18/19 Page 6 of 23



   District, a substantial part of the property that is the subject of this action is situated in

   this District, and because one or more of the Defendants are subject to the Court’s

   personal jurisdiction with respect to this action.

20. Alternatively, should in personam jurisdiction fail against any one or more of

   Defendants Hidesato Shiino, Shin Suzuki, Takaaki Madae, STP Vestax LLP, and John or

   Jane Does 1-5, this Court has in rem jurisdiction versus the domain name

   dangelicoguitars-trad.com pursuant to the Anti-Cybersquatting Protection Act, 15 U.S.C.

   § 1125(d)(2)(A). The domain name registry, Verisign, Inc., for dangelicoguitars-trad.com

   (“Domain Name”) is located within this judicial district. Mattel, Inc. v. Barbie-Club.com,

   310 F.3d 293, 303 (2002) (“we find to be the plain meaning of § 1125(d)(2)(A): that an in

   rem action may be brought only ‘in the judicial district in which the domain name

   registrar, domain name registry, or other domain name authority that registered or

   assigned the domain name is located.’”). Verisign, Inc. is the domain name registry for

   the top level .com domain and is located in, inter alia, New York City. See Ex. A

   (Verisign NY Location Data). Venue is proper for the same reasons.

                                          IV. Facts

21. D’Angelico is the successor in interest to a guitar business founded in 1932 by John

   D’Angelico. Upon John D’Angelico’s death, his business was sold to a New York

   business operated by his apprentice Jimmy D’Acquisto and a Mr. Geisen, with the

   company registered in New York State as D'Merle Guitars, Inc. (NY DOS ID: 181991).

   D’Merle’s interest in the D’Angelico brand was then sold in 1982 to D'Angelico/D'Merle,

   Ltd. a New York registered business owned and operated by Jerry Barberine (NY DOS

   ID: 766043). G.H.S. Corporation (“GHS”) provided the financing used by



                                               6
     Case 1:19-cv-03483-DAB Document 1 Filed 04/18/19 Page 7 of 23



   D'Angelico/D'Merle, Ltd. to purchase the D’Angelico brand. On or about June 29, 1984

   GHS took ownership of the brand due to failure to pay the loan by D'Angelico/D'Merle,

   Ltd. Exhibit A. GHS then proceeded to license the D’Angelico Marks to at least 3

   licensees who manufactured and/or sold guitars, culminating in the sale of the

   D’Angelico brand to one of these licensees, the plaintiff and current brand owner

   D’Angelico Guitars of America LLC.

22. In February and April of 1989, well after the transfer of D’Angelico assets to GHS

   Strings in lieu of foreclosure, Jerry Barberine, now operating a company known as

   Palisade Strings, falsely represented to Hidesato Shiino that he had ownership of the

   D’Angelico brand and entered into an agreement with him. The agreement was to buy

   guitars bearing one or more of the D’Angelico Marks from Vestax Musical Electronics

   Corp. (“Vestax I”), a company at least partially owned by Mr. Shiino. In 1993, Mr.

   Barberine’s widow, purported to assign ownership of the D’Angelico brand to Vestax I.

   By the 1990s Mr. Shiino was very well aware that he had not acquired any rights to the

   D’Angelico Marks and that they were instead owned by GHS Strings. Regardless, in the

   mid-1990s Vestax I displayed counterfeit D’Angelico guitars at a trade show in

   California and filed U.S. trademark application(s) for some of the D’Angelico Marks.

   This behavior resulted in a dispute with GHS Strings, in which GHS Strings ultimately

   prevailed, keeping these guitars from entering the US market. (The GHS/Vestax

   Opposition Proceedings).

23. In 1999, Vestax I licensed the D’Angelico Marks from GHS and began to supply

   D’Angelico branded guitars manufactured in Japan at the Terada factory to D’Angelico

   for sale in the United States. In 2003 GHS terminated the license of the D’Angelico



                                            7
      Case 1:19-cv-03483-DAB Document 1 Filed 04/18/19 Page 8 of 23



   Marks to Vestax I due to nonpayment of royalties. This ended any right for Vestax I or

   any affiliated party to sell any guitars bearing the D’Angelico Marks to stores or retail

   customers, directly or indirectly. GHS, however, allowed D’Angelico to buy further

   guitar production from Vestax I and to pay royalties to GHS. In 2009 GHS sold the

   entire D’Angelico brand to D’Angelico.

24. Later on, D’Angelico and Vestax I had a business dispute concerning the guitars supplied

   by Vestax I, including among other things timeliness of deliveries. Prior to this dispute,

   Hidesato Shiino had registered D’ANGELICO as a trademark in Japan and now refuses

   to turn over control of the trademark. He then blocked Terada from directly selling its

   guitar production to D’Angelico, at one point threatening Terada in Japan.

25. In 2014 Vestax I went bankrupt. Mr. Shiino and/or his company(s) STP Vestax /

   D’Angelico Guitars Traditional (Vestax II) have been for some years in possession of

   several dozen Japan built D’Angelico guitars, (upon information and belief old inventory

   of Vestax I) as well as continuing to hold the D’Angelico trademark registration in Japan.

   In 2016-2018 Mr. Shiino and Shin Suzuki wrote under the letter head of STP Vestax

   (Vestax II), trying to use the leverage of the Japanese trademark they obtained in bad

   faith to sell these guitars and the Japanese trademark to D’Angelico. However they have

   repeatedly refused to consummate the deal, instead trying to sell only the guitars in the

   USA while retaining their bad faith Japanese trademark registration.

26. Defendants have visited the United States on several occasions, including to this district,

   where they have, upon information and belief, offered to sell infringing and/or counterfeit

   guitars bearing to D’Angelico Marks. Defendants have also, upon information and




                                             8
      Case 1:19-cv-03483-DAB Document 1 Filed 04/18/19 Page 9 of 23



   belief, acted in concert with a Japanese distributor, or directly, to sell ukuleles to a U.S.

   online retailer (theukulelesite.com).

27. In late 2018 Defendants launched the website www.dangelico-trad.com offering to sell

   these guitars and new custom production to customers worldwide, with the promise of a

   free plane ticket to receive the guitars in Japan and bring them back to countries where

   D’Angelico maintains trademarks. They then replaced this offer of a free plane ticket to

   Japan with a scheme to either themselves courier the counterfeit and/or infringing guitars

   via commercial passenger aircraft or utilize the post office to ship them directly to U.S.

   purchasers.

28. In late 2018-2019 Defendants offered to sell, sold, imported and contributed to the

   importing of counterfeit and infringing guitars bearing the D’Angelico Marks into the

   United States, including into New York City, New York County. (Exhibit B). This

   counterfeiting makes use of Internet technology targeted at U.S. English speaking

   customers to trade on the goodwill associated with the D’Angelico’s Marks.

29. Defendants have also continued to falsely state that Mr. Shiino and/or they are the true

   owner of the D’Angelico brand, and to make misrepresentations about the quality and

   origin of D’Angelico’s guitars. Defendants have also falsely stated that D’Angelico has

   stolen the brand and violated intellectual property laws (the Paris Convention codified in

   the Lanham Act and other U.S. laws). For example, on Defendants’ website

   www.dangleicoguitars-trad.com they falsely state:

           Unfortunately, the American distributor which Mr.Shiino allowed
           it to use the name of D’Angelico USA violated Paris convention
           and submitted brand application. After that, they started to
           manufacture products which are made in Korea, China and other
           OEM factories. For avoiding the confusion between copy products
           and ours, we paused to produce our products and filed a lawsuit

                                              9
     Case 1:19-cv-03483-DAB Document 1 Filed 04/18/19 Page 10 of 23



           for compensation for damages for several years. However, we start
           to sell our products in website for real guitar lovers in abroad so
           please don’t miss our satisfactory products made in Japan.

30. Defendants fail to mention that they lost both their lawsuit in Japan and their lawsuit in

   Europe over the brand ownership, as well as settling the last U.S. legal action at the

   Trademark Trial and Appeal Board by withdrawing their U.S. trademark filings and

   withdrawing their products from the U.S. market. The Fourth Board of Appeal of the

   European Trademark Office (Then OHIM) held, after a lengthy proceeding on the merits,

   in D’Angelico’s favor (the CTM Proprietor) that:




31. The litigation history between these parties cannot be clearer – D’Angelico is the rightful

   owner of the D’Angelico marks and the D’Angelico brand.

32. In summation, Defendants are:

   (a) offering for sale, selling and importing counterfeit and/or infringing D’Angelico

   guitars into the United States, including but not limited to (i) offering for sale guitar(s)

   bearing the D’Angelico Marks to resident(s) of New York County, New York, (ii) selling

   guitar(s) bearing the D’Angelico Marks to resident(s) of New York County, New York,

   (iii) couriering and importing guitar(s) bearing the D’Angelico Marks into the United

   States, including into New York City and (iv) upon information and belief directly selling

   and importing counterfeit and/or infringing D’Angelico guitars and ukuleles into the

   United States, including but not limited to the provision of ukuleles bearing the

                                             10
 Case 1:19-cv-03483-DAB Document 1 Filed 04/18/19 Page 11 of 23



D’Angelico Marks to store(s) located within the United States either directly or via third

parties acting in concert, including but not limited to theukulelesite.com, a US based

online retailer of musical instruments and via Ebay and other online sites;

(b) contributing to the importing of counterfeit and/or infringing guitars and ukuleles into

the United States, including but not limited to (i) selling a counterfeit and/or infringing

guitar into this district (ii) causing a counterfeit and/or infringing guitar to be imported

into this district via Japan Post, (iii) couriering (i.e. importing) guitars into New York via

commercial passenger air travel, (iv) the provision in 2016 of guitar(s) bearing the

D’Angelico Marks to Morris O’Connor, a reputed musician, for import into the USA for

purposes of publicizing the same to and attracting American consumers to purchase

counterfeit and/or infringing guitars; (v) upon information and belief, the provision of

ukuleles bearing the D’Angelico Marks to store(s) located within the United States either

directly or via third parties acting in concert, including but not limited to

theukulelesite.com, a US based online retailer of musical instruments;

(c) registering and operating a US focused .com website offering counterfeit and/or

infringing D’Angelico guitars and ukuleles which wrongfully uses the D’Angelico Mark

in its URL and throughout the website; and

(d) intentionally publishing statements they know to be untrue about D’Angelico by

asserting on their English language website (i) that D’Angelico violated an international

intellectual property treaty (the Paris Convention); and (ii) that D’Angelico’s guitars are

“OEM” products. These statements are defamatory in nature because they tend to so

harm the reputation of another as to lower him in the estimation of the community or to

deter third persons from associating with him. These statements are (i) false and



                                          11
     Case 1:19-cv-03483-DAB Document 1 Filed 04/18/19 Page 12 of 23



   defamatory, (ii) not privileged in any manner, (iii) Defendants knew they were false

   when published or acted negligently in publishing them, and (iv) have caused damage to

   the reputation and sales of D’Angelico’s guitars and ukuleles.


                                  First Cause of Action

                      Trademark Infringement - 15 U.S.C. § 1114

33. Plaintiff hereby incorporates each and every allegation of the Complaint as if alleged in

   full herein.

34. Defendants’ use of identical and/or confusingly similar imitations of the D’Angelico

   Marks and Trade Dress is likely to cause confusion, deception, and mistake by creating

   the false and misleading impression that products and services offered by and through

   Defendants are owned and/or operated by D’Angelico or its licensees, or have the

   sponsorship, endorsement, or approval of D’Angelico or its licensees.

35. Defendants have used marks identical and/or confusingly similar to the federally

   registered D’Angelico Marks in violation of 15 U.S.C. § 1114, and Defendants activities

   have caused and, unless enjoined by this Court, will continue to cause a likelihood of

   confusion, deception and mistake by/of members of the trade and public in the United

   States and, additionally, injury to D’Angelico’s goodwill and reputation as symbolized by

   the D’Angelico Marks, for which D’Angelico has no adequate remedy at law.

36. Defendants’ actions demonstrate an intentional, willful and malicious intent to trade on

   goodwill associated with D’Angelico’s marks, and are exceptional under 15 U.S.C. §

   1117(a).

37. Defendants have caused and are likely to continue causing substantial injury to

   D’Angelico, and D’Angelico is entitled to injunctive relief and to recover Defendants’


                                            12
     Case 1:19-cv-03483-DAB Document 1 Filed 04/18/19 Page 13 of 23



   profits, actual damages, enhanced profits and damages, costs, and reasonable attorneys’

   fees under 15 U.S.C. §§1114, 1116 and 1117.


                                 Second Cause of Action

        Unfair Competition and False Designation of Origin - 15 U.S.C. § 1125

38. Plaintiff hereby incorporates each and every allegation of the Complaint as if alleged in

   full herein.

39. Defendants’ use of identical and/or confusingly similar imitations of the D’Angelico

   Marks and Trade Dress has caused and is likely to continue to cause confusion, deception

   and mistake by creating the false and misleading impression that Defendants’ and their

   products are affiliated with, connected to, or associated with, or originate, are sponsored

   by, or approved by D’Angelico or the D’Angelico brand, and/or D’Angelico’s

   predecessors in interest.

40. Defendants’ false representations, false description, and false designations of origin of

   their products and services violates 15 U.S.C. § 1125(a), and Defendants’ activities have

   cause and, unless enjoined by this Court, will continue to cause a likelihood of confusion,

   mistake and deception of members of the trade and public and, additionally, injury to

   D’Angelico’s goodwill and reputation as symbolized by the D’Angelico Marks and Trade

   Dress, for which D’Angelico has no adequate remedy at law.

41. Defendants’ actions demonstrate an intentional, willful, and malicious intent to trade on

   the goodwill associated with the D’Angelico Marks and Trade Dress and are exceptional

   under U.S.C. § 1117.

42. Defendants’ conduct has caused, and is likely to continue to cause, substantial injury to

   the public and to D’Angelico, and D’Angelico is entitled to injunctive relief and to


                                             13
     Case 1:19-cv-03483-DAB Document 1 Filed 04/18/19 Page 14 of 23



   recover Defendants’ profits, actual damages, enhanced profits and damages, costs, and

   reasonable attorneys’ fees pursuant to 15 U.S.C. §§1125(a), 1116, and 1117.


                                   Third Cause of Action

                  Common Law Trademark and Trade Dress Infringement

43. Plaintiff hereby incorporates each and every allegation of the Complaint as if alleged in

   full herein.

44. The D’Angelico Marks and Trade Dress are distinctive.

45. By reason of the extensive advertising and promotional efforts of D’Angelico and the

   sales of authorized retailers, the D’Angelico Marks and Trade Dress have come to

   symbolize highly valuable goodwill and selling power in the field of musical instruments.

46. Defendants’ use in commerce of the D’Angelico Marks and Trade Dress and deceptively

   similar marks and trade dress is likely to cause confusion, to cause mistake or to deceive.

47. Defendants’ conduct has already caused actual consumer confusion as to the source of

   goods offered by D’Angelico in the United States.

48. Defendants’ are using the D’Angelico Marks and Trade Dress and deceptively similar

   marks and trade dress in bad faith and with the specific intent to appropriate the goodwill

   associated with the D’Angelico Marks and Trade Dress.

49. By reason of the foregoing, D’Angelico has been damaged in an amount to be determined

   at trial, including interest, costs, and attorneys’ fees.

50. Defendants’ conduct also threatens D’Angelico with irreparable harm for which it has no

   adequate remedy at law.




                                              14
       Case 1:19-cv-03483-DAB Document 1 Filed 04/18/19 Page 15 of 23



                                   Fourth Cause of Action

Contributory Trademark Infringement, Unfair Competition and False Designation of Origin

  51. Plaintiff hereby incorporates each and every allegation of the Complaint as if alleged in

     full herein.

  52. Each Defendant contributed to the infringement of D’Angelico’s Marks and Trade Dress

     in the United States (and elsewhere), false representations, false descriptions and false

     designations of origin of musical instruments specifically the infringing and/or

     counterfeit guitars imported, offered for sell, and sold in the United States.

  53. Defendants each had knowledge of the other’s contributions to the infringement of

     D’Angelico’s Marks and Trade Dress in the United States (and elsewhere), false

     representations, false descriptions and false designations of origin of musical instruments,

     including the direct importation by acting as courier(s) on commercial flights to the

     United States and contribution to infringement by importation by their customers via

     postal delivery services.

  54. Each Defendant knowingly joined in, acted in concert with, and conspired with other

     Defendants to participate in and benefit from the infringing and/or counterfeit musical

     instruments directed or sent into U.S. commerce.

  55. Each Defendant knowingly joined in, acted in concert with, and conspired with third

     parties to participate in and benefit from the infringing and/or counterfeit musical

     instruments directed or sent into U.S. commerce.

  56. Each of the misrepresentations and wrongful actions of Defendants were overt acts

     undertaken in furtherance of a scheme to profit from D’Angelico’s intellectual property

     and the goodwill of D’Angelico’s musical instrument brand without authorization.



                                              15
     Case 1:19-cv-03483-DAB Document 1 Filed 04/18/19 Page 16 of 23



57. By their scheme, each Defendant acted for his own pecuniary gain or for his own

   personal purposes.

58. Defendants, and each of them, are contributorily liable for any injury to D’Angelico

   resulting from their scheme.

59. As a direct and proximate result of Defendants’ contributions to the infringement of

   D’Angelico’s Marks and Trade Dress, false representations, false descriptions, and false

   designations of origin of musical instruments, D’Angelico has suffered irreparable harm

   and damages in an amount to be determined at trial, including interest, costs and

   attorneys’ fees.


                                  Fifth Cause of Action

      Unfair Competition and False Designation of Origin - N.Y. GBS Law § 360

60. Plaintiff hereby incorporates each and every allegation of the Complaint as if alleged in

   full herein.

61. Defendants’ acts, which constitute trademark infringement and unfair competition under

   New York Law, have caused and are likely to continue to cause injury to the

   D’Angelico’s business reputation and its brand in violation of N.Y. GBS Law §§ 360 and

   360(a-r).

62. Defendants acted with knowledge that they did possess rights in D’Angelico’s marks and

   goodwill and in bad faith.

63. D’Angelico is entitled to injunctive relief, actual damages, and all profits derived by

   Defendants from the infringing and/or counterfeit musical instruments under N.Y. GBS

   Law §§ 360 and 360(a-r).




                                             16
     Case 1:19-cv-03483-DAB Document 1 Filed 04/18/19 Page 17 of 23



64. D’Angelico is further entitled to an award of three times all profits derived by Defendants

   from the infringing and/or counterfeit musical instruments, and their costs and reasonable

   attorneys’ fees under N.Y. GBS Law §§ 360 and 360(a-r).


                                  Sixth Cause of Action

                                   Unjust Enrichment

65. Plaintiff hereby incorporates each and every allegation of the Complaint as if alleged in

   full herein.

66. Defendants deliberately misappropriated and used D’Angelico’s Marks and Trade Dress

   and its goodwill.

67. Defendants have been unjustly enriched as a result of their conduct.

68. Defendants received a benefit under circumstances that are grossly inequitable.

69. Equity and good conscience require Defendants compensate D’Angelico for the value of

   the benefit unjustly realized and retained by Defendants, including damages, lost sales,

   costs and fees in an amount to be determined at trial.

70. Equity and good conscience require Defendants to fully account for their misconduct and

   unauthorized use, and immediately quit their use, and cause their affiliates to quit use, of

   the D’Angelico Marks and Trade Dress.




                                            17
     Case 1:19-cv-03483-DAB Document 1 Filed 04/18/19 Page 18 of 23



                                Seventh Cause of Action

                          Cybersquatting - 15 U.S.C. § 1125(d)

71. Plaintiff hereby incorporates each and every allegation of the Complaint as if alleged in

   full herein.

72. D’Angelico is the owner of the D’Angelico Marks, including the federally registered



   marks D’ANGELICO,                          and                   for musical instruments,

   including guitars.

73. Defendants have a bad faith intent to profit from the D’Angelico Marks by registering,

   trafficking in, or using the domain name www.dangelicoguitars-trad.com to promote and

   sell guitars.



74. The D’ANGELICO,                         and                  marks were distinctive at the

   time of registration of the domain name www.dangelicoguitars-trad.com.

75. The domain name www.dangelicoguitars-trad.com is identical or confusingly similar to



   the D’ANGELICO,                         and                  marks.

76. Defendants intent in registering, trafficking in, or using the domain name

   www.dangelicoguitars-trad.com is to divert consumers from D’Angelico’s online

   locations to www.dangelicoguitars-trad.com that harms the goodwill represented by the

   mark, for both commercial gain or with the intent to tarnish or disparage the




                                            18
     Case 1:19-cv-03483-DAB Document 1 Filed 04/18/19 Page 19 of 23




   D’ANGELICO,                          and                  marks, by creating a likelihood of

   confusion as to the source, sponsorship, affiliation, or endorsement of the site

77. By reason of the foregoing, D’Angelico has been damaged in an amount to be determined

   at trial, including interest, costs, and attorneys’ fees under 15 U.S.C. §1117.

78. Defendants’ conduct also threatens D’Angelico with irreparable harm for which it has no

   adequate remedy at law.


                                 Eighth Cause of Action

                                       Defamation

79. Plaintiff hereby incorporates each and every allegation of the Complaint as if alleged in

   full herein.

80. Defendants have published, on their website www.dangelicoguitars-trad.com, statements

   that damage the reputation and standing of D’Angelico in the trade and to its customers,

   namely that D’Angelico violated intellectual property laws such as the Paris Convention,

   that D’Angelico needed to receive permission from Mr. Shiino to use the brand, that Mr.

   Shiino owned the brand and that he has a lawsuit pending to collect damages from

   D’Angelico.

81. The aforementioned statements are false, and Defendants knew them to be false at the

   time of their publication.

82. The aforementioned statements are not privileged in any manner.

83. Defendants’ conduct in making the aforementioned statements is intentional and

   malicious, stemming from their desire to falsely portray themselves as owners of the

   D’Angelico brand.


                                              19
     Case 1:19-cv-03483-DAB Document 1 Filed 04/18/19 Page 20 of 23



84. D’Angelico has been damaged by the aforementioned statements in an amount to be

   determined at trial.

85. Defendants’ conduct also threatens D’Angelico with irreparable harm for which it has no

   adequate remedy at law.


                                  Ninth Cause of Action

                    In Rem - Cybersquatting - 15 U.S.C. § 1125(d)(2)

86. In the event that the Court finds that is not able to obtain in personam jurisdiction over a

   Defendant who would have been a defendant under the Seventh Cause of Action (§

   1125(d)(1)), D’Angelico pleads as follows:

87. Plaintiff hereby incorporates each and every allegation of the Complaint as if alleged in

   full herein.

88. D’Angelico is the owner of the D’Angelico Marks, including the federally registered



   marks D’ANGELICO,                            and                  for musical instruments,

   including guitars.

89. The domain name www.dangelicoguitars-trad.com violates one or more rights of

   D’Angelico, the owner of the D’Angelico Marks registered in the Patent and Trademark

   Office, or protected under §§ 1125(a) or 1125(c) of the Lanham Act as stated in the

   Seventh Cause of Action above, incorporated herein.

90. The domain name www.dangelicoguitars-trad.com is identical or confusingly similar to



   the D’ANGELICO,                          and                  marks.




                                             20
         Case 1:19-cv-03483-DAB Document 1 Filed 04/18/19 Page 21 of 23



   91. The domain name www.dangelicoguitars-trad.com has its situs in this District because

       the domain registry for .com domains, Verisign, is located in this judicial district.

   92. www.dangelicoguitars-trad.com threatens D’Angelico with irreparable harm for which it

       has no adequate remedy at law, and thus requires the cancellation or transfer to

       D’Angelico of the domain name www.dangelicoguitars-trad.com.


                                           Prayer for Relief

A. Damages to be proven at trial.

B. A preliminary and permanent injunction enjoining Defendants from using D’Angelico’s

trademarks and trade dress, any word or design confusingly similar to any D’Angelico trademark

or trade dress, and otherwise trading on the goodwill of D’Angelico’s brand in the United States,

Japan and elsewhere.

C. A preliminary and permanent injunction enjoining Defendants from representing that they, or

any person or entity in which they have an interest, have any rights to any of D’Angelico’s

trademarks and trade dress and further that the purported “Barberine Assignment” attached

hereto as part of Exhibit A is of no effect because it was entered into after the assets stated

therein had been surrendered to D’Angelico’s predecessor in interest - GHS String.

D. A preliminary and permanent injunction enjoining Defendants from passing off, palming off,

or assisting in passing off or palming off, goods and services as those of D’Angelico or

D’Angelico’s authorized business partners and retailers, or otherwise continuing any and all acts

of unfair competition as alleged herein.

E. An order directing Defendants to surrender all goods bearing any D’Angelico trademark or

trade dress to D’Angelico.




                                                  21
         Case 1:19-cv-03483-DAB Document 1 Filed 04/18/19 Page 22 of 23



F. An order directing Defendants to file with the Court and provide D’Angelico an accounting of

all sales and profits (including the physical and electronic address and identity of all recipients of

musical instruments) realized by Defendants and any related entities through use of

D’Angelico’s trademarks, trade dress and goodwill, and any confusingly similar marks, trade

dress or counterfeits, copies, reproductions or colorable imitations thereof.

G. An order permitting auditors appointed by D’Angelico to audit and inspect the books, records,

and premises of Defendants and related entities after entry of final relief in this matter, to

determine the scope of the Defendants’ past use of D’Angelico’s intellectual property, including

all sales and promotions bearing D’Angelico’s trademarks, trade dress and goodwill, and any

confusingly similar marks, trade dress or counterfeits, copies, reproductions or colorable

imitations thereof.

H. An order directing Defendants to disgorge all profits derived from the unauthorized use of

D’Angelico’s intellectual property, including but not limited to, disgorgement of all profits from

infringing and/or counterfeit musical instruments under 15 U.S.C. §§ 1114 and 1117(a) and N.Y.

GBS Law §360 et seq.

I. An order for treble damages under 15 U.S.C. § 1117(b) and N.Y. GBS Law § 360 et seq.

J. An order for statutory damages under 15 U.S.C. § 1117(c).

K. An order for statutory damages under 15 U.S.C. § 1117(d).

L. An order directing such other relief as the Court may deem appropriate to prevent the trade

and public from deriving the erroneous impression that any good or service sold or otherwise

promoted by Defendants is authorized by D’Angelico or its affiliated partners and retailers, or

related in any way to D’Angelico.




                                                  22
         Case 1:19-cv-03483-DAB Document 1 Filed 04/18/19 Page 23 of 23



M. An Award of attorneys’ fees and costs as provided under 15 U.S.C. §§ 1114 and 1117(a) and

N.Y. GBS Law § 360 et seq.

N. An award of punitive damages.

O. An award of prejudgment and post-judgment interest accruing at the applicable statutory rate.

P. An order directing that the domain name www.dangelicoguitars-trad.com and any other

domain names containing D’Angelico and owned or controlled by any Defendant transferred to

D’Angelico’s ownership and control.

Q. An order prohibiting Defendants, or anyone else in privity with Defendants, from using any

D’Angelico trademark or trade dress element, or any word or design confusingly similar to any

D’Angelico trademark or trade dress element, whether in whole or in part in any domain name.

R. Such other, different, and additional relief as the Court deems just and proper.



Dated: April 18, 2019                                Respectfully submitted,

                                                     /Henry J. Cittone/

                                                     Henry J. Cittone (HC-0208)

                                                     Cittone Demers & Arneri LLP
                                                     11 Broadway, Suite 615
                                                     New York, NY 10004
                                                     hcittone@cdalawllp.com
                                                     Tel. 212-710-5619




                                                23
